DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 7, 2022 is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the itemization of elements applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	Regarding Claim 1, examiner agreed that the itemization of 449/450 as the select gate does not read on the new limitation which requires the level of the select gate to be located between the first level of the data line and the level of the memory cells.  However, 469/470 itemized as the select gates teaches this limitation.  Similarly for the rejection of claim 1 and 6, 1357 is now used as the select gate.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakui (US 2014/0369116).
	Claim 1, Sakui discloses (Figs. 2-4, annotated Fig. 5 below) an apparatus comprising: 	a first pillar (pillar of string 402, labeled in Fig. 2 as 210 semiconductor material, hereinafter “1st”, Para [0020]) of (1st is in 402 as shown in Fig. 4) a first memory cell string (402, memory cell string, Para [0023]); 	a second pillar (pillar of string 404 labeled in Fig. 3 as 210 semiconductor material, hereinafter, “2nd”) Para [0020])  of (2nd is of 404 as shown in Fig. 4) a second memory cell string (404, memory cell string, Para [0023]); 	a first conductive structure (c1, unlabeled in Fig. 5, connects 442 to 1st) extending in a first direction (c1 extends in a vertical direction), the first conductive structure located over and in electrical contact with the first pillar (c1 located over 1st and is electrical contact with 1st) ; 	a second conductive structure (c2, unlabeled in Fig. 5 connects 444 to 2nd) extending in the first direction (c2 extends in a vertical direction), the second conductive structure located over and in electrical contact with the second pillar (c2 located over 2nd and in electrical contact with 2nd);	a select gate (469/470, have control gates, hereinafter “select”, Para [0026]) coupled to the first and second memory cell strings (select is coupled to 402 through 449 and to 404 through 450, Para [0026]); 	a first data line (442, data line, Para [0026]) located on a first level of the apparatus (442 is on a first level, hereinafter “L1”) and extending in a second direction (442 extends horizontally), the first data line located over the first conductive structure and in electrical contact with the first conductive structure (442 located over c1 and in electrical contact with c1); and 	a second data line (444, data line, Para [0026])  located on a second level of the apparatus (444 is on a second level, hereinafter “L2”) and extending in the second direction (444 extends horizontally), the second data line located over the second conductive structure and in electrical contact with the second conductive structure (444 located over c2 and in electrical contact with c2), wherein the select gate is located on a third level (level of 469/470, hereinafter “L3”) of the apparatus between memory cells of the first and second memory cell strings and the first level of the apparatus (Fig. 4, L3 is located between memory cells 432 of 402 and 404 and L1, Para [0026]), and wherein the memory cells (432, memory cell, Para [0026]) are located on multiple levels of the apparatus (different sections of 432 are on multiple levels), and the third level is between the multiple levels and the first level (L3 is between multiple levels of 432 and L1).	

    PNG
    media_image1.png
    833
    833
    media_image1.png
    Greyscale
	Claim 2, Sakui discloses (Figs. 2-4, annotated Fig. 5 above) the apparatus of claim 1, wherein: 	the first pillar (1st) includes a first pillar contact (p1, labeled in Fig. 2, drain cap 230, Para [0020]), the first pillar contact being at a first vertical distance from the first data line (p1 is a vertical distance from 442, hereinafter “v1”); and 	the second pillar (2nd) includes a second pillar contact (Not shown in Fig. 5, labeled in Fig. 2, drain cap 230, drain cap for string 404, hereinafter “p2”, Para [0020]),  the second pillar contact being at a second vertical distance from the second data line (p2 is a vertical distance from 444, hereinafter “v2”);  and the first distance being less than the second distance (v1 is less than v2).	Claim 3, Sakui discloses (Figs. 2-4, annotated Fig. 5 above) the apparatus of claim 1, further comprising: 	a first conductive contact (p1, labeled in Fig. 2, drain cap 230, Para [0020]),  located between and contacting the first conductive structure and the first pillar (p1 is between c1 and 1st and contacts c1 and 1st); and 	a second conductive contact (Not shown in Fig. 5, labeled in Fig. 2, drain cap 230, drain cap for string 404, hereinafter “p2”, Para [0020]),  located between and contacting the second conductive structure and the second pillar (p2 would be between c2 and 2nd and contacts c2 and 2nd).	Claim 5, Sakui discloses (Figs. 2-4, annotated Fig. 5 above) the apparatus of claim 1, wherein the first data line includes a thickness in the first direction (442 has thickness in the vertical direction), a width in a third direction (442 has a width in z-direction, into and out of the page as seen in Fig. 4, Para [0034]), and the width is greater than the thickness (width is greater than thickness).	Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakui (US 2014/0369116) alternate rejection.
	Claim 1, Sakui discloses (Figs. 2-4, annotated Fig. 5 below) an apparatus comprising: 	a first pillar (1st, labeled in Fig. 2 as 210 semiconductor material, Para [0020]) of (1st is in 402 as shown in Fig. 4) a first memory cell string (402, memory cell string, Para [0023]); 	a second pillar (pillar of string 404 labeled in Fig. 3 as 210 semiconductor material, hereinafter, “2nd”) of (2nd is of 404 as shown in Fig. 4) a second memory cell string (404, memory cell string, Para [0023]); 	a first conductive structure (c1, unlabeled in Fig. 5, connects 442  to 1st) extending in a first direction (c1 extends in z-direction in and out of the page, Para [0034]), the first conductive structure located over and in electrical contact with the first pillar (c1 located over 1st and is electrical contact with 1st) ; 	a second conductive structure (c2, unlabeled in Fig. 5 connects 444 to 2nd) extending in the first direction (c2 extends in z-direction), the second conductive structure located over and in electrical contact with the second pillar (c2 located over 2nd and in electrical contact with 2nd);	a select gate (469/470, have control gates, hereinafter “select”, Para [0026]) coupled to the first and second memory cell strings (select is coupled to 402 through 449 and to 404 through 450, Para [0026]);	a first data line (442, data line, Para [0026]) located on a first level of the apparatus (442 is on a first level, hereinafter “L1”) and extending in a second direction (442 extends horizontally), the first data line located over the first conductive structure and in electrical contact with the first conductive structure (442 located over c1 and in electrical contact with c1); and 	a second data line (444, data line, Para [0026])  located on a second level of the apparatus (444 is on a second level), hereinafter “L2”) and extending in the second direction (444 extends horizontally), the second data line located over the second conductive structure and in electrical contact with the second conductive structure (444 located over c2 and in electrical contact with c2), wherein the select gate is located on a third level (level of 469/470, hereinafter “L3”) of the apparatus (Fig. 4, L3 is located between memory cells 432 of 402 and 404 and L1, Para [0026]), and wherein the memory cells (432, memory cell, Para [0026]) are located on multiple levels of the apparatus (different sections of 432 are on multiple levels), and the third level is between the multiple levels and the first level (L3 is between multiple levels of 432 and L1).
    PNG
    media_image1.png
    833
    833
    media_image1.png
    Greyscale
	Claim 4, Sakui discloses (Figs. 2-4, annotated Fig. 5 above) the apparatus of claim 1, wherein the first data line includes a thickness in the first direction (442 has thickness in the z-direction), a width in a third direction (442 has a width in vertical direction), and the width is less than the thickness (width in vertical direction is less than thickness in z-direction).	Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakui (US 2014/0119117).	Claim 1, Sakui discloses (Figs. 2, annotated Fig. 6 below and 13) a first pillar (pillar of string 1302, labeled in Fig. 2 as 210 semiconductor material, hereinafter “1st”, Para [0022], [0062]) of (1st is of 1302) a first memory cell string (1302, vertical string, Para [0062]); 	a second pillar (pillar of string 1342 labeled in Fig. 3 as 210 semiconductor material, hereinafter, “2nd”, Para [0022])  of (2nd is of 404 as shown in Fig. 4) a second memory cell string (404, memory cell string, Para [0023]); 	a first conductive structure (c1, unlabeled in Fig. 13, labeled in annotated Fig. 6 as an example, connects 1340 to 1st) extending in a first direction (c1 extends in a vertical direction), the first conductive structure located over and in electrical contact with the first pillar (c1 located over 1st and is electrical contact with 1st) ; 	a second conductive structure (c2, unlabeled in Fig. 13, labeled in annotated Fig. 6 as an example, connects 1344 to 2nd) extending in the first direction (c2 extends in a vertical direction), the second conductive structure located over and in electrical contact with the second pillar (c2 located over 2nd and in electrical contact with 2nd);	a select gate (1357, select line, control gates coupled to select line, Para [0058]) coupled to the first and second memory cell strings (1357 coupled to strings 1302 and 1342); 	a first data line (1340, first data line, Para [0057]) located on a first level of the apparatus (1340 is on a first level, hereinafter “L1”) and extending in a second direction (1340 extends horizontally), the first data line located over the first conductive structure and in electrical contact with the first conductive structure (1340 would be located over c1 and in electrical contact with c1); and 	a second data line (1344, second data line, Para [0058])  located on a second level of the apparatus (1344 is on a second level, hereinafter “L2”) and extending in the second direction (1344 extends horizontally), the second data line located over the second conductive structure and in electrical contact with the second conductive structure (1344 would be located over c2 and in electrical contact with c2), wherein the select gate is located on a third level (1357 is located on a third level, hereinafter “L3”) of the apparatus between memory cells (cells between 1357 and 1392, hereinafter “cells”) of the first and second memory cell strings and the first level of the apparatus (Fig. 13, L3 is a at a level between cells of 1302 and 1342 and L1), and wherein the memory cells are located on multiple levels of the apparatus (cells have different levels in Fig. 13), and the third level is between the multiple levels and the first level (L3 is between multiple levels of cells and L1).
    PNG
    media_image2.png
    655
    815
    media_image2.png
    Greyscale

	Claim 6, Sakui discloses (Figs. 2, annotated Fig. 6 above and 13) the apparatus of claim 1, further comprising: 	a first additional pillar of a first additional memory cell string (1360 has a pillar 210, hereinafter “3rd”); 	a second additional pillar of a second additional memory cell string (1362 has a pillar 210, hereinafter “4th”); 	a first additional conductive structure extending in the first direction and in electrical contact with the first additional pillar (3rd would have a conductive structure that extends in vertical direction and in contact with it, hereinafter “c3”); 	a second additional conductive structure extending in the first direction and in electrical contact with the second additional pillar (4th  would have a conductive structure that extends in vertical direction and in contact with it, hereinafter “c4”), wherein: 	the first data line is located over the first additional conductive structure and in electrical contact with the first additional conductive structure (1340 is over c3 and in contact with it as seen in Fig. 13); and 	the second data line is located over the second additional conductive structure and in electrical contact with the second additional conductive structure (1344 is over c4 and in contact with it as seen in Fig. 13).
	
Allowable Subject Matter
Claims 8-10, and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Sakui (US 2014/0369116), Sakui (US 2014/0119117), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:	Regarding Claim 12 (from which claims 8-10 and 13 depend), the first data lines include a first group of data lines, and a second group of data lines interleaved with the first group of data lines.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819